Citation Nr: 1732337	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-10 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

2.  Entitlement to an initial compensable rating for residuals of a right 3rd and 4th finger injury.

3.  Entitlement to an initial compensable rating for a skin condition of the feet, to include onychomycosis and dermatophytosis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart condition, to include coronary artery disease (CAD).

6.  Entitlement to service connection for a bilateral eye condition manifested by symptoms of vascular headaches, muscle contractions and dizziness.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.

8.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968 with service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2007 (hypertension), December 2009 (erectile dysfunction), May 2010 (hearing loss, residuals of right finger injuries, eye condition, and carpal tunnel), November 2012 (skin, heart) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board observes that the November 2012 rating decision granted service connection for dermatophytosis claimed as skin rash and moles on neck.  However, as discussed more thoroughly below, the Veteran's skin disorder has been identified as affecting his feet.  Accordingly, the Board has recharacterized this claim as reflected on the title page of this decision.  

The Board notes that the Veteran's hypertension claim is no longer characterized as a claim to reopen.  The Veteran's hypertension claim was originally denied in an August 2007 RO rating decision.  The Board finds the decision did not become final as new evidence was received within a year.  In a September 2007 statement, the Veteran indicated he intended to submit a physical conducted by his employer that indicated a diagnosis of hypertension when he "got out of the military."  The claim was denied again in a May 2008 RO rating decision and the Veteran filed a July 2008 notice of disagreement.      

Although the Veteran also expressed disagreement with his initial rating of tinnitus assigned in the May 2010 RO rating decision and a statement of the case was issued in February 2013, the Veteran did not include this condition on his VA Form 9.  As such, the appeal was not perfected and the matter is not for consideration.  

The Board notes that the Veteran's claims of entitlement to total disability due to individual unemployability and service connection for bilateral knee and foot conditions appear to be undergoing appropriate development by the Agency of Original Jurisdiction (AOJ) and are not for consideration.  However, the Veteran has filed claims of entitlement to service connection for a bilateral ankle, low back and thumb condition for which the AOJ has not adjudicated or addressed.  See correspondences dated in VBMS as November 8, 2012 and December 12, 2012.  Further, it appears the Veteran may also be may be seeking a claim to reopen his previously denied claim of entitlement to service connection for sleep apnea, as seen in a March 2017 correspondence.  The Board notes that effective March 2015, new regulations require a standard VA form for all new claims.  See 38 C.F.R. § 20.201 (2015).  Nevertheless, the matters of entitlement to service connection for a bilateral ankle condition, low back condition, thumb condition and claim to reopen sleep apnea are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to initial increased ratings for bilateral hearing loss disability and residuals of a right 3rd and 4th finger injury and entitlement to service connection for hypertension, bilateral eye condition, bilateral carpal tunnel syndrome and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran had active duty service in Vietnam.

2.  The Veteran has a current diagnosis of coronary artery disease.

3.  Throughout the appeal period, the Veteran's skin condition of the feet, to include onychomycosis and dermatophytosis, has been manifested by subjective complaints of itching and has required topical therapy but it has not affected at least five percent, but less than 20 percent, of the entire body and/or exposed areas, or required intermittent systemic therapy or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial compensable rating for the Veteran's skin condition of the feet, to include onychomycosis and dermatophytosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

As service connection has already been granted for the Veteran's skin condition and this is an appeal of the initial rating assigned, a discussion of the duty to notify is not required.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

VA has met its duty to assist the Veteran.  The claims file contains the Veteran's own contentions, service treatment records, private treatment records, relevant VA medical records and a VA skin examination from November 2012.

Heart condition

The Veteran asserts entitlement to service connection for a heart condition, to include as secondary to in-service herbicide exposure.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be presumed for certain diseases, including coronary artery disease, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Here, the Veteran's DD-214 and military personnel records show that the Veteran served in Vietnam during the requisite time period and he is presumed to have been exposed to herbicides during service.  38 C.F.R. 
§ 3.307(a)(6).

The Veteran has a diagnosis of a current heart condition, including coronary artery disease, atherosclerotic cardiovascular disease, cardiomyopathy, and an implanted cardiac pacemaker.  See January 2017 VA examination.
As the medical evidence reflects that the Veteran has a diagnosis of coronary artery disease, and presuming he was exposed to herbicides in service, service connection for coronary artery disease is warranted.  38 U.S.C.A. §§ 1110, 1116(f); 38 C.F.R. 
§ 3.303, 3.307, 3.309.

Skin condition of the feet

The Veteran asserts entitlement to an initial compensable rating for his skin condition of the feet, to include onychomycosis and dermatophytosis, which is rated under Diagnostic Code (DC) 7806.

Under DC 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

VA treatment records dated January 2009 and January 2010 reflect that the Veteran was treated topically for dermatitis, dermatophytosis of the feet and toes with triamcinolone and urea cream.  The Veteran had complaints of itching.  In November 2011, the Veteran was prescribed terbinafine cream, to be applied topically to his great toes.  See Virtual VA treatment records dated November 15, 2012 (pg. 12 of 108).  However, treatment records through 2016 do not reflect any indication of increasing skin condition symptoms or treatments beyond topical.  

In a letter from a private treating physician dated August 2011, it was detailed that the Veteran asked his physician for a statement regarding the etiology of his onychomycosis and fungal infection of his feet.  He noted that the conditions had been resistant to topical care and oral medication.  He recommended that laser therapy be considered but noted that it was not covered by standard insurance.  The physician identified treatment would possibly include the bilateral halluces and fifth digits and that all four digits would be implicated at this point.  

The Veteran was afforded a VA skin examination in November 2012.  The Veteran was diagnosed with dermatophytosis from 1968, athlete's feet from 1968 and onychomycosis with an unknown date of diagnosis.  The Veteran reported that his rash over his feet came and went.  He used topical cream on and off.  The Veteran was being seen by a private physician for his toenail condition and laser treatment was advised.  The examiner summarized notable treatment records, including August 2011 letter from his private physician and VA records from January 2009 and January 2010, as detailed above.  Thereafter, the VA examiner indicated that the Veteran was treated with topical corticosteroids (triaminolone) for dermatitis and had used it 6 weeks or more over the prior 12 months, but it was not constant use.  Other topical medications included urea for hyperkeratosis of the feet for duration of less than six weeks.  Dermatitis affected less than 5 percent of total body area.  The Veteran had intertrigo of the toes of both feet and a patch hyperkeratosis of the plantar area (athlete's feet) in addition to severe onychomycosis of the great and little toe of both feet.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosed conditions.  

Based on the evidence of record, the Board finds that the record does not show that the Veteran's skin rash of the feet affected at least five percent, but less than 20 percent, of the entire body; at least five percent, but less than 20 percent, of the exposed area; and it did not require the use of intermittent systemic therapy required for a total duration of less than six weeks during a 12-month period.  
Significantly, the evidence does not show that the condition required intermittent systemic therapy or other immunosuppressive drug at any time during the appeal period.  Johnson v. Shulkin, No. 16-2044 (Fed Cir. July 14, 2017).  Although the Veteran submitted an August 2011 letter from a private physician who relayed that the Veteran had not responded to oral treatment in the past, there is no indication that this occurred at any time during the appeal period.  Even if the Veteran had received oral therapy at some time during the appeal period (beginning December 2009), there is no evidence that the treatment was used "intermittently."  Instead, the private physician recommended laser therapy for treatment of his onychomycosis and fungal infection, which does not suggest the use of intermittent oral therapy at any time during the appeal period.  Thereafter, the VA examiner in November 2012 detailed that only topical medication had been used during the prior 12 month period for treating the Veteran's skin conditions.  Additionally, VA treatment records from 2009 through 2016 indicate only topical treatment.  Further, the Veteran has had ample opportunity to submit medical evidence to provide details surrounding the time period and duration of any oral therapy, but has not done so.  Therefore, the Board finds that a compensable rating is not warranted on this basis.  Finally, the Board notes that the medical evidence of record has consistently noted that the Veteran's feet either had no scarring or that the Veteran's skin was intact.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds that the Veteran's symptomatology, including his complaints of itching, is contemplated by the criteria under which his disability is currently rated.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.
In sum, the preponderance of the evidence shows that the Veteran's skin condition of the feet does not warrant a compensable rating at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the increased rating claim for the skin condition, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to an initial compensable rating for a skin condition of the feet, to include onychomycosis and dermatophytosis, is denied.


REMAND

Initial increased ratings

Since the issuance of the February 2013 statement of the case (SOC) for the Veteran's initial increased rating claim for bilateral hearing loss, a March 2017 VA audiological examination has been associated with the record.  However, a supplemental statement of the case (SSOC) has not been issued.  Initial consideration by the RO of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).

For the Veteran's initial increased rating claim for residuals of a right 3rd and 4th finger injury, the Veteran was afforded VA examinations of his right fingers in April 2010 and June 2011.  In the June 2011 VA examination, the Veteran reported a pain level of 2 out of 10.  Thereafter, the Veteran submitted a statement with a self-drawn picture of his hand indicating the location of pain, adding that his thumb also hurt.  The Veteran detailed that his pain was so severe that it hurt just to grip and lift a glass of water.  See private treatment records in VBMS dated November 8, 2012 (Veteran's handwritten statement), pg. 22 of 29.  In light of a suggested worsening, the Board finds an updated VA examination is required to address the current severity of the condition.  The matter of entitlement to service connection for a thumb condition has been referred to the AOJ for appropriate action.  

Service connection 

The Veteran asserts entitlement to service connection for hypertension, to include as due to in-service weight gain and/or exposure to herbicides.  See Veteran's statement dated in VBMS as January 13, 2010 (weight gain).  The Board finds that a VA examination is required to adequately address the nature and etiology of his claimed hypertension.  

The Veteran asserts entitlement to service connection for a bilateral eye condition manifested by symptoms of vascular headaches, muscle contractions and dizziness to include as due to herbicide exposure or as secondary to his service-connected posttraumatic stress disorder (PTSD).  See Veteran's statements dated in VBMS as February 1, 2010 (secondary to PTSD).  The Veteran has a diagnosis of vascular headaches and is competent to report symptoms of muscle contractions and dizziness.  As such, the Board finds that a VA examination is required.

The Veteran asserts entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and as secondary to his service-connected PTSD.  See Veteran's statements dated in VBMS as September 5, 2006, January 13, 2010 and VA 21-526 received February 2012 (secondary to all service-connected conditions).  The Veteran was afforded a VA examination in April 2010 which diagnosed erectile dysfunction but did not provide a medical opinion.  Thereafter, VA treatment records reflect that the Veteran has been diagnosed and treated for a malignant neoplasm of the penis.  The Board finds that an updated VA examination is required.

The Veteran asserts entitlement to service connection for carpal tunnel syndrome to include as due to operating heavy equipment and/or herbicide exposure.  See report of general information dated December 2, 2009 (operating heavy equipment).  The Veteran's military occupational specialty listed on his DD-214 is a crane shovel operator and the April 2010 VA examiner observed wrist scars from status post right carpal tunnel syndrome surgery.  The Board finds that a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any relevant treatment for his claims on appeal.  Thereafter, associate these records with the claims file.

2.  After the above development has been completed, arrange for the Veteran to undergo a VA examination to evaluate the severity of the service-connected residuals of a 3rd and 4th finger injury.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's residuals of a right 3rd and 4th finger injury, including any functional impairment.

Range of motion testing must be documented in active motion, passive motion, weight-bearing, and non weight-bearing (if applicable), for both the joint in question and the paired joint.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why.  

The examiner is asked to address the impact of the disability on the Veteran's ability to work.

3.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of the Veteran's claimed hypertension, bilateral eye condition (manifested by symptoms of vascular headaches, muscle contractions, and dizziness), and bilateral carpal tunnel syndrome conditions.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner(s).  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

A complete rationale for all opinions expressed must be provided.

In consideration of the medical and lay evidence of record, the VA examiner is asked to address the following inquiries/requests:

(a)  Identify all current diagnoses of record for the Veteran's claimed hypertension, bilateral eye condition (manifested by symptoms of vascular headaches, muscle contractions, and dizziness), and carpal tunnel syndrome that have existed during the appeal period.  

(b)  For any diagnosed condition(s) identified above, indicate whether it is at least as likely as not (a 50 percent or better probability) that the condition is causally or etiologically related to the Veteran's military service, to include herbicide exposure.

Consider the Veteran's lay contentions including his assertions of in-service weight gain as it related to hypertension and the impact of operating heavy equipment as it relates to any carpal tunnel syndrome.   

(c) For the Veteran's hypertension and bilateral eye disability (manifested by symptoms of vascular headaches, muscle contractions, and dizziness), indicate whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused or aggravated (beyond its natural progression) by his service-connected PTSD.

4.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of the Veteran's claimed erectile dysfunction.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

In consideration of the medical and lay evidence of record, the VA examiner is asked to address the following inquiries:

Is it at least as likely as not (a 50 percent or better probability) that the condition is (i) causally or etiologically related to the Veteran's military service, to include conceded herbicide exposure or; (ii) caused or aggravated (beyond its natural progression) by his service-connected (PTSD, leukemia, CAD).  Include any conditions resulting in a positive nexus opinion based on the questions from (3)(b) or (c) above.

5.  Thereafter, the claims on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


